Case 2:19-cv-07244-RSWL-SS Document 15 Filed 11/14/19 Page 1 of 2 Page ID #:34




  1
        CENTER FOR DISABILITY ACCESS
        Russell Handy, Esq., SBN 195058
  2
        Dennis Price, Esq., SBN 279082
        Ray Ballister, Jr., Esq., SBN 111282
  3     8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  4     (858) 375-7385; (888) 422-5191 fax
        russ@potterhandy.com
  5          Attorneys for Plaintiff
  6
  7                            UNITED STATES DISTRICT COURT
  8                           CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11     Rafael Arroyo, Jr.,                        Case 2:19-CV-07244-RSWL-SS
 12              Plaintiff,                        Plaintiff’s Application for
                                                   Default Judgment by Court
 13       v.                                       Against Thrifty Payless, Inc.
 14     Thrifty Payless, Inc., a California        Date: December 17, 2019
        Corporation;                               Time: 10:00 a.m.
 15     and Does 1-10,                             Ctrm: Suite 4311
 16              Defendants.
 17
 18
 19
               To Defendant Thrifty Payless, Inc., and the attorneys of record, if any:
 20
       Please take notice that on December 17, 2019, at 10:00 a.m., or as soon
 21
       thereafter as this matter may be heard by this Court located at the United
 22
       States Courthouse, 350 W. 1st Street, Los Angeles, California, Plaintiff
 23
       Rafael Arroyo, Jr., will present his application for default judgment against
 24
       defendant Thrifty Payless, Inc. The Clerk has previously entered the default
 25
       on Thrifty Payless, Inc., on September 23, 2019.
 26
               At the time and place of hearing, plaintiff will present proof of the
 27
       following matters: (1) Defendant Thrifty Payless, Inc., is an entity and not
 28
       minor or incompetent person or in military service or otherwise exempted

                                               1

       Plaintiff’s Application for Default Judgment           Case: 2:19-CV-07244-RSWL-SS
Case 2:19-cv-07244-RSWL-SS Document 15 Filed 11/14/19 Page 2 of 2 Page ID #:35




  1    under the Soldier and Sailor’s Civil Relief Act of 1940; (2) Defendant Thrifty
  2    Payless, Inc., has not appeared in this action; and (3) Plaintiff is entitled to
  3    judgment against said Defendant on account of the claims pleaded in the
  4    complaint, to wit: a violation of the Americans with Disabilities Act, and the
  5    Unruh Civil Rights Act.
  6          The Plaintiff seeks $8,321 monetary judgment Thrifty Payless, Inc.;
  7    and an order directing the defendant to provide accessible sales counter and
  8    accessible restroom at the Rite Aid store located at 1433 Glendale Blvd., Los
  9    Angeles, California. This application is based on this notice, the declarations
 10    submitted in support of this motion, and other matters which may be
 11    presented at the hearing.
 12          Notice of this the original application for default judgment by court
 13    was served on defendant Thrifty Payless, Inc., on November 14, 2019, by
 14    first class United States Mail, postage prepaid.
 15
 16    Dated: November 14, 2019                CENTER FOR DISABILITY ACCESS
 17
                                               By: /s/ Russell Handy
 18                                            Russell Handy, Esq.,
                                               Attorney for Plaintiff
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                              2

       Plaintiff’s Application for Default Judgment          Case: 2:19-CV-07244-RSWL-SS
